                 Case 1:21-cv-00122-N/A Document 1                       Filed 03/22/21           Page 1 of 6

                                                                                                          Form 1-1
            UNITED STATES COURT OF INTERNATIONAL TRADE                                                     FORM 1

Danfoss LLC,

                             Plaintiff,
                                                                                        SUMMONS
            v.
                                                                                  1:21-cv-00122
UNITED STATES,

                             Defendant.


TO:         The Attorney General and the Secretary of Homeland Security:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C.
§ 1581(a) to contest denial of the protest specified below (and the protests listed in the attached
schedule).




                                                                    /s/ Mario Toscano
                                                                        Clerk of the Court

                                                         PROTEST
Port of
                                                                Date Protest Filed:   February 12, 2020
Entry:           Chicago, Illinois (3901)
Protest                                                         Date Protest
Number:        3901-20-106688                                   Denied:               October 23, 2020
Importer:        Danfoss LLC

Category of
Merchandise:      Scroll-type/scroll compressors

                                 ENTRIES INVOLVED IN ABOVE PROTEST
     Entry                  Date of            Date of                Entry                   Date of         Date of
    Number                  Entry            Liquidation             Number                   Entry         Liquidation
9PM-26361685                9/24/2018           8/16/2019

                                            Please see attached continuation sheet.
                                                Continued on Form 1-3 to 1-6




Port Director                                                                  William R. Rucker
U.S. Customs and Border Protection                                             Faegre Drinker Biddle & Reath
Port of Chicago                                                                191 N. Wacker Drive, Suite 3700
5600 Pearl St.                                                                 Chicago, IL 60606
Rosemont, IL 60018                                                             (312) 569-1157
             Case 1:21-cv-00122-N/A Document 1                           Filed 03/22/21            Page 2 of 6

                                                                                                             Form 1-2


                              CONTESTED ADMINISTRATIVE DECISION


                                        Appraised Value of Merchandise

                                             Statutory Basis                                 Statement of Value

Appraised:



Protest Claim:


                                          Classification, Rate or Amount
                                               Assessed                                          Protest Claim
   Merchandise             Paragraph or                                           Paragraph or
                           Item Number                        Rate                Item Number                          Rate
                                                       25% Section 301                                       Excluded from
                               9903.88.01                                            9903.88.14
      Scroll                                             Duty Rate                                          Section 301 duties
   compressors/
    Scroll-type              8414.30.8070/                                         8414.30.8070/
   compressors                                                 Free                                                    Free
                              8414.30.8080                                         8414.30.8080

                                                            Other
Sta te Sp e cif ic al ly th e D eci sio n [ a s D e scr ib ed in 1 9 U. S. C.§ 1 5 1 4 ( a) ] an d th e Pr o t e st C lai m :
Liquidation with assessment of Section 301 tariffs – the subject products are properly classified under HTSUS
subheading 8414.30.8070 or 8414.30.8080 and are excluded from Section 301 tariffs.


The issue which was common to all such denied protests: E x clu sio n f r o m S ec tio n 3 0 1 tar if f s.


Every denied protest included in this civil action was filed by the above-named importer, or by an authorized person
in the importer's behalf. The category of merchandise specified above was involved in each entry of merchandise
included in every such denied protest. The issue or issues stated above were common to all such denied protests. All
such protests were filed and denied as prescribed by law. All liquidation duties, charges or exactions have been paid,
and were paid at the port of entry unless otherwise shown.

                                                                      __________/s/ William R. Rucker ____________
                                                                                   Signature of Plaintiff's Attorney




                                                                                    March 22, 2021
                                                                                           Date
         Case 1:21-cv-00122-N/A Document 1              Filed 03/22/21   Page 3 of 6

                                                                                 Form 1-3

                                SCHEDULE OF PROTESTS

                                   Chicago, IL (3901)
                                        Port of Entry


    Protest      Date Protest   Date Protest        Entry             Date of          Date of
   Number           Filed          Denied          Number              Entry         Liquidation
3901-20-106981    2/19/2020      10/26/2020      9PM-26362972        9/27/2018        8/23/2019
3901-20-107111    2/21/2020      10/26/2020      9PM-26363301        10/4/2018        8/30/2019
3901-20-107510    2/27/2020      10/26/2020      9PM-26366122       10/11/2018         9/6/2019
3901-20-107510    2/27/2020      10/26/2020      9PM-26371007       10/31/2018        9/27/2019




                                               If the port of entry shown
                                               above is different from the
                                               port of entry shown on the
                                               first page of the summons,
                                               the address of the District
                                               Director for such different
                                               port of entry must be given
                                               in the space provided.
               Case 1:21-cv-00122-N/A Document 1                  Filed 03/22/21   Page 4 of 6

                                                                                           Form 1-4

                                          SCHEDULE OF PROTESTS


                                            Huntsville, AL (1910)
                                                  Port of Entry


     Protest               Date Protest   Date Protest        Entry            Date of           Date of
    Number                    Filed         Denied           Number             Entry          Liquidation
 1910-20-100037             2/27/2020      10/26/20        9PM-26365132       10/16/2018        9/6/2019




                                                         If the port of entry shown
District Director                                        above is different from the
U.S. Customs & Border Protection                         port of entry shown on the
Port of Huntsville                                       first page of the summons,
2850 Wall-Triana Highway                                 the address of the District
Huntsville, AL 35824                                     Director for such different
                                                         port of entry must be given
                                                         in the space provided.
               Case 1:21-cv-00122-N/A Document 1                    Filed 03/22/21     Page 5 of 6

                                                                                               Form 1-5

                                            SCHEDULE OF PROTESTS

                                             Memphis, TN (2006)
                                                    Port of Entry


       Protest               Date Protest   Date Protest             Entry           Date of          Date of
       Number                   Filed         Denied                Number           Entry          Liquidation
 2006-20-101725               2/19/2020     10/26/2020       9PM-26361800        9/27/2018          8/23/2019
 2006-20-101724               2/19/2020     10/26/2020       9PM-26363210        9/29/2018          8/23/2019
 2006-20-101754               2/21/2020     10/26/2020       9PM-26364234        10/7/2018          8/30/2019




                                                           If the port of entry shown
District Director                                          above is different from the
U.S. Customs & Border Protection                           port of entry shown on the
Port of Memphis                                            first page of the summons,
2813 Business Park Drive, Building I                       the address of the District
Memphis, TN 38118                                          Director for such different
                                                           port of entry must be given
                                                           in the space provided.
            Case 1:21-cv-00122-N/A Document 1                Filed 03/22/21   Page 6 of 6

                                                                                      Form 1-6

                                     SCHEDULE OF PROTESTS

                                       Nashville, TN (2007)
                                             Port of Entry


     Protest          Date Protest   Date Protest        Entry            Date of           Date of
    Number               Filed          Denied          Number             Entry          Liquidation
 2007-20-100209        2/27/2020      10/26/2020      9PM-26360216       10/12/2018        9/6/2019




                                                    If the port of entry shown
District Director                                   above is different from the
U.S. Customs and Border Protection
                                                    port of entry shown on the
                                                    first page of the summons,
Port of Nashville                                   the address of the District
612 Hangar Lane, Room 124                           Director for such different
Nashville, TN 37217                                 port of entry must be given
                                                    in the space provided.
